And if the Jesuit was not born in England, still the action would lie for the scandal. The statute makes it felony to receive Jesuits born in England. Though it is not felony nor treason, yet it is a discredit to receive a foreign Jesuit. And it is sufficient, because if one says of I. S. that he harbors Swary, the Jesuit, in his house, it is well known that Swary is a Spaniard, and was not born in England. Still the action would be in this case, because I. S. is scandalized by this means. Judgment for the plaintiff. See Jones, 68; Rol., 69; Palm., 410; 2 Cr., 300; Bulst., 181; 1 Rol., 69. Postea, p. 690.